           Case 18-09108-RLM-11                    Doc 271         Filed 02/18/19           EOD 02/18/19 22:26:08                  Pg 1 of 12



                                                     UNITED STATES BANKRUPTCY COURT
                                                   FOR THE SOUTHERN DISTRICT OF INDIANA

In re: USA Gymnastics                                                                                                                    Case No. 18-09108
                                                                                                                       Reporting Period: 01/01/19 - 01/31/19

                                                          MONTHLY OPERATING REPORT



                                                                                                Document        Explanation
REQUIRED DOCUMENTS                                                            Form No.          Attached         Attached            Debtor Statement
Schedule of Cash Receipts and Disbursements                                  MOR-1                 X
    Bank Reconciliation (or copies of debtor's bank reconciliations)         MOR-1a                                                           X
    Schedule of Professional Fees Paid                                       MOR-1b                  X
Statement of Operations                                                      MOR-2                   X
Balance Sheet                                                                MOR-3                   X
Status of Post Petition Taxes                                                                                                                 X
Summary of Unpaid Postpetition Debts                                         MOR-4                   X
    Listing of Aged Accounts Payable                                         MOR-4a                  X
Accounts Receivable Reconciliation and Aging                                 MOR-5                   X
Debtor Questionnaire                                                         MOR-6                   X

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached supporting
documentation) is true and correct to the best of my knowledge, information and belief.



/s/ James Scott Shollenbarger                                                                                  February 18, 2019
Signature of Debtor                                                                                            Date
James Scott Shollenbarger
Chief Financial Officer


Note:
The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s principal office is 130 E. Washington Street,
Suite 700, Indianapolis, Indiana 46204.



The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information herein is unaudited and
subject to future adjustment. Certain assumtptions have been made as noted herein.
    Case 18-09108-RLM-11           Doc 271      Filed 02/18/19      EOD 02/18/19 22:26:08          Pg 2 of 12


In re: USA Gymnastics                                                                         Case No. 18-09108
                                                                            Reporting Period: 01/01/19 - 01/31/19

                                               GENERAL NOTES

The financial statements and supplemental information contained herein are unaudited, preliminary, and may not
comply with generally accepted accounting principles ("GAAP") in all material respects. In addition, the financial
statements and supplemental information contained herein is provided to fulfill the requirements of the Office
of the United States Trustee and have been derived from the books and records of the Debtor existing at the time
the Debtor filed its respective petition for relief under chapter 11 of the Bankruptcy Code or based on records.
The Debtor cannot guarantee the reliability of the information contained in the general ledgers and other books
and records that were prepared by their former management. Further, the amounts included herein may differ
materially from the amounts set forth in any of the Debtors' Schedules of Assets and Liabilities and/or the Debtor's
Statement of Financial Affairs as current management has since had time to reconcile certain information in the
Debtor's books and records.

The Debtor is reporting preliminary financial information that may be subject to substantial and material revision
based upon further review, year-end analysis and/or tax return adjustments.

The Debtor is utilizing internally generated financial statements and attached them to the applicable MOR forms
filed with the United States Bankruptcy Court. As a result, the applicable Balance Sheet balances are reported
for the entire month and does not include the balances as of the petition date, and the applicable Income
Statement includes "month-to-date" and "year-to-date" information, as opposed to information covering the
Petition Date through the last date of the applicable month.

The Internal Revenue Service has ruled that both the Organization and Foundation qualify under Section 501(c)(3)
of the Internal Revenue Code and are, therefore, generally not subject to income taxation under present income tax
laws. Payroll taxes are inclusive of the amount collected by Paychex and can be made available by request.

Insurance Receivables and Contingent Liability are recorded in accordance with the 2016 Audited Financial
Statements.

Certain insurance prepetition premiums were outstanding as of December 31, 2018. An Order was entered on
January 19, 2019 authorizing payment of these obligations. Pursuant to that Order, such premiums were paid in
January 2019.

The Debtor reserves the right to amend or supplement the information contained in this report.
           Case 18-09108-RLM-11                        Doc 271           Filed 02/18/19         EOD 02/18/19 22:26:08                       Pg 3 of 12
In re: USA Gymnastics                                                                                                                         Case No. 18-09108
                                                                                                                            Reporting Period: 01/01/19 - 01/31/19

                                                                         MOR-1
                                                           RECEIPTS & DISBURSEMENTS REPORT

                                                         PNC Bank          PNC Bank       PNC Bank         PNC Bank         PNC Bank
                                                         Acct #7647        Acct #8792     Acct #0228       Acct #2009       Acct #3829             Total
Beginning Book Cash
       Opening Book Balance                               3,248,387.84         4,349.31      38,676.64        399,993.27             0.00          3,691,407.06


RECEIPTS
     Sales / Receipts                                      516,476.91              0.00      28,521.60              0.00             0.00            544,998.51
     Merchandise (Transfer)                                 43,856.78              0.00           0.00              0.00             0.00             43,856.78
     Other                                                  73,056.96              3.68          29.10              0.00             0.00             73,089.74
     Pcard Annual Rebate                                    43,524.89              0.00           0.00              0.00             0.00             43,524.89
TOTAL RECEIPTS                                             676,915.54              3.68      28,550.70              0.00             0.00            705,469.92

DISBURSEMENTS
     Athlete Support                                         25,360.24             0.00           0.00              0.00             0.00             25,360.24
     Bank Charges/Fees                                        8,942.53             0.00       3,138.42              0.00             0.00             12,080.95
     Computer Related Expenses                               12,436.28             0.00           0.00              0.00             0.00             12,436.28
     Contract Labor                                         131,390.91             0.00           0.00              0.00             0.00            131,390.91
     Dues/Subscriptions                                       2,978.62             0.00           0.00              0.00             0.00              2,978.62
     Employee Retirement Plan Funding                        25,493.24             0.00           0.00              0.00             0.00             25,493.24
     Event Related Expenses                                  51,842.35             0.00           0.00              0.00             0.00             51,842.35
     Expenses Paid on Behalf of State/Region                      0.00             0.00           0.00              0.00             0.00                  0.00
     Insurance                                              357,266.82             0.00           0.00              0.00             0.00            357,266.82
     Inventory Purchases                                      4,409.87             0.00           0.00              0.00             0.00              4,409.87
     Leases                                                       0.00             0.00           0.00              0.00             0.00                  0.00
     Miscellaneous Expenses                                   3,149.61             0.00           0.00              0.00             0.00              3,149.61
     Payroll - Net                                          286,630.65             0.00           0.00              0.00             0.00            286,630.65
     Printing/Postage                                         7,483.02             0.00           0.00              0.00             0.00              7,483.02
     Professional Fees                                            0.00             0.00           0.00              0.00             0.00                  0.00
     Professional Fees - Bankruptcy                               0.00             0.00           0.00              0.00             0.00                  0.00
     Purchased Services                                      36,308.49             0.00           0.00              0.00             0.00             36,308.49
     Refunds/Returns/Voided Payments                          1,184.00             0.00           0.00              0.00             0.00              1,184.00
     Rent                                                    78,905.37             0.00           0.00              0.00             0.00             78,905.37
     Rental Property Equipment                               54,533.12             0.00           0.00              0.00             0.00             54,533.12
     Repairs and Maintenance                                    536.69             0.00           0.00              0.00             0.00                536.69
     Severance/Settlements/Relocation                             0.00             0.00           0.00              0.00             0.00                  0.00
     Secured Creditor Payments                                    0.00             0.00           0.00              0.00             0.00                  0.00
     Supplies                                                   806.63             0.00           0.00              0.00             0.00                806.63
     Taxes Paid - Payroll                                         0.00             0.00           0.00              0.00             0.00                  0.00
     Transfers                                                    0.00             0.00      43,856.78              0.00             0.00             43,856.78
     Travel and Entertainment                               288,156.28             0.00           0.00              0.00             0.00            288,156.28
     U.S. Trustee Quarterly Fees                                  0.00             0.00           0.00              0.00             0.00                  0.00
     Utilities/Telephone                                      7,006.29             0.00           0.00              0.00             0.00              7,006.29
TOTAL DISBURSEMENTS                                       1,384,821.01             0.00      46,995.20              0.00             0.00          1,431,816.21

NET CASH FLOW (Receipts Less Disbursements)                (707,905.47)            3.68     (18,444.50)             0.00             0.00           (726,346.29)


CASH - END OF MONTH                                       2,540,482.37         4,352.99      20,232.14        399,993.27             0.00          2,965,060.77


                                                                  BANK RECONCILIATIONS
                                                        PNC Bank Acct PNC Bank Acct PNC Bank Acct         PNC Bank Acct    PNC Bank Acct
                                                           #7647         #8792         #0228                 #2009            #3829                Total
BALANCE PER BOOKS                                         2,068,432.55      4,352.99     20,232.14            399,993.27            0.00           2,493,010.95

BANK BALANCE                                              2,540,482.37         4,352.99      20,232.14        399,993.27             0.00          2,965,060.77
(+) DEPOSITS IN TRANSIT                                           0.00             0.00           0.00              0.00             0.00                  0.00
(-) OUTSTANDING CHECKS                                      472,049.82             0.00           0.00              0.00             0.00            472,049.82
OTHER (ATTACH EXPLANATION)                                        0.00             0.00           0.00              0.00             0.00                  0.00
ADJUSTED BANK BALANCE*                                    2,068,432.55         4,352.99      20,232.14        399,993.27             0.00          2,093,017.68
*Adjusted bank balance must equal balance per books.




DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS
     Less: Transfers                                                                                                                                       0.00
     Plus: Estate Disbursements Made by Outside Source                                                                                                     0.00
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                            0.00
         Case 18-09108-RLM-11              Doc 271        Filed 02/18/19        EOD 02/18/19 22:26:08               Pg 4 of 12


In re: USA Gymnastics                                                                                                 Case No. 18-09108
                                                                                                    Reporting Period: 01/01/19 - 01/31/19

                                                   MOR-1a
                                DECLARATION REGARDING THE BANK RECONCILIATION

James Scott Shollenbarger, hereby declares and states:

I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day-to-day operations, business
affairs and books and records.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the operations and
finances of USA Gymnastics, information learned from my review All statements in the Declaration are based on my personal
knowledge, my review of the relevant documents, or discussions with certain employees of the Debtor.

To the best of my knowledge, all of the Debtor's bank balances are reconciled in an accurate and timely manner.



Dated:        February 18, 2019                                     /s/ James Scott Shollenbarger
                                                                    James Scott Shollenbarger
                                                                    Chief Financial Officer




                                                              Page 1 of 1
                        Case 18-09108-RLM-11             Doc 271          Filed 02/18/19           EOD 02/18/19 22:26:08                   Pg 5 of 12
In re: USA Gymnastics                                                                                                                                                 Case No. 18-09108
                                                                                                                                                    Reporting Period: 01/01/19 - 01/31/19

                                                                                   MOR-1b
                                                  SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                    This schedule is to include all retained professional payments from case inception to current month.

                                                        Amount                                          Check                          Amount Paid                 Year-To-Date
              Payee         Period Covered             Approved                   Payor                Number          Date          Fees     Expenses      Fees           Expenses
None
     Case 18-09108-RLM-11     Doc 271     Filed 02/18/19                EOD 02/18/19 22:26:08           Pg 6 of 12
In re: USA Gymnastics                                                                                  Case No. 18-09108
                                                                                     Reporting Period: 01/01/19- 01/31/19

                                          MOR-2
                                  STATEMENT OF OPERATIONS

REVENUE                                                EXPENSES
Marketing                                 $43,595.08   Marketing                                                 21,373.43
Events                                                 Events
 American Cup                                           American Cup                                              3,476.44
 Liukin Cup                                              Liukin Cup
 Jr Pan Ams                                              Pacific Rim
 Pacific Rim                                            Hosted World Champs
 Hosted World Champs                                     NCAA Championships-Men
 USA Championships                                       Jr Pan Ams
 Classic                                                Championships                                            (5,235.94)
 NCAA Champs-Men                                        ART Championships
  USA Gym Champs                                        Trials                                                    1,054.67
 Olympic Trials                                         Cover girl Classic
 Post Olympic Tour                                      Other Qualifying Evts
 Other                                                  General                                                  31,511.47
                                                        Post Olymic Tour
                                                        Total Marketing and Events                               52,180.07
 Total Marketing and Events                43,595.08
                                                     Membership                                                 659,465.39
Communications                                       Congress                                                     1,082.00
Content                                              Education                                                   28,103.19
New Media                                  43,647.16 Merchandising                                              (14,448.43)
  Total Communications                     43,647.16 Safe Sport                                                 100,506.34
                                                      Total Member Services                                     774,708.49
Women                                     156,409.82
Men                                        66,361.11 Communications                                              10,577.36
T&T                                        65,000.00 Content                                                      6,859.77
RSG                                        49,304.77 New Media                                                   34,354.28
Sports Acro                                40,490.00  Total Communications                                       51,791.41
Medical                                     9,257.63
Multi Disc Exp (incl Ranch)                   150.00 Women                                                      349,654.08
Gym for all                                    15.00 Men                                                        124,947.65
Intl Relations                                       T&T                                                         94,410.09
  Total Program                           386,988.33 RSG                                                         35,763.16
                                                     Sports Acro                                                 49,526.35
Membership                              1,102,037.16 Multi Discipline                                            15,606.17
Congress                                    4,140.00 Medical                                                     16,215.27
Education                                  74,658.79 Gym For All                                                  2,957.13
Merchandising                              28,561.60  Total Program                                             689,079.90
Safe Sport
   Total Member Services                1,209,397.55   Intl Relations                                             6,618.21

Grant Inc-USOC and NGF                     76,263.25   Governance                                                 7,947.18
Admin                                      55,078.33   Admin                                                    209,493.56
 Total Revenue                          1,814,969.70   Legal                                                       (640.00)
                                                        Total Admin                                             216,800.74

                                                         Total Expenses                                       1,791,178.82
                                                                               TOTAL NET INCOME                  23,790.88
   Case 18-09108-RLM-11                  Doc 271     Filed 02/18/19    EOD 02/18/19 22:26:08        Pg 7 of 12


In re: USA Gymnastics                                                                              Case No. 18-09108
                                                                                 Reporting Period: 01/01/19 - 01/31/19

                                                           MOR-3
                                                       BALANCE SHEET

ASSETS
Current Assets
Cash on hand                                       2,605,022.73
Short Term investments                             1,874,921.58
Total Cash/Short Term Investments                  4,479,944.31

Accounts Receivable                               591,875.90
Prepaid Expenses                                  908,933.66
Inventory                                         122,211.15
Insurance Receivable                           75,000,000.00
Total Current Assets                           81,102,965.02

Furniture, Fixtures, and Equipment
Property, Plant and Equipment                   2,048,577.51
Accumulated Depreciation                       (1,723,470.72)
Net Furniture, Fixtures, and Equipment            325,106.79

Total Assets                                   81,428,071.81

LIABILITIES AND NET ASSETS
Current Liabilities
Accounts Payable                                1,173,441.65
Due to State/Region Organizations                 568,464.38
Contingent Liability                           75,000,000.00
Accrued Payroll                                   348,153.61

Deferred Revenues                               6,801,288.73
Total Current Liabilities                      83,891,348.37

Net Assets
Retained Earnings                              (2,463,276.56)

Total Liabilities and Equity                   81,428,071.81
      Case 18-09108-RLM-11                 Doc 271        Filed 02/18/19          EOD 02/18/19 22:26:08               Pg 8 of 12


In re: USA Gymnastics                                                                                                Case No. 18-09108
                                                                                                   Reporting Period: 01/01/19 - 01/31/19

                            DECLARATION REGARDING STATUS OF POST PETITION TAXES

James Scott Shollenbarger, hereby declares and states:

I am the Chief Financial Officer for the above-captioned debtor. In this capacity, I am familiar with the day to day tax operations of
USA Gymnastics.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of the operations and
finances of USA Gymnastics, information learned from my review of relevant documents and information that I have received from
other members of management and/or the Debtor's advisors. I am authorized to submit this declaration on behalf of USA Gymnastics
and, if I were called upon to testify, I could and would testify competently to the facts set forth herein. I submit this declaration under
penalty of perjury pursuant to 28 U.S.C. Section 1746.


To the best of my knowledge, the Debtor has filed all necessary federal, state and local tax returns and made all required post-
petition tax payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may
have occurred due to unintentional oversights.



Dated:        February 18, 2019                                       /s/ James Scott Shollenbarger
                                                                      James Scott Shollenbarger
                                                                      Chief Financial Officer




                                                               Page 1 of 1
  Case 18-09108-RLM-11               Doc 271    Filed 02/18/19      EOD 02/18/19 22:26:08               Pg 9 of 12


In re: USA Gymnastics                                                                             Case No. 18-09108
                                                                                 Reporting Period 01/01/19 - 01/31/19

                                             MOR-4
                               SUMMARY OF UNPAID POSTPETITION DEBTS


Opening Balance:                                                                                    $    102,553.04
               PLUS: New Indebtedness Incurred This Month                                           $    499,117.71
               MINUS: Amount Paid on Post Petition Accounts Payable This Month                      $           -
               PLUS/MINUS: Adjustments                                                              $           -
Ending Month Balance:                                                                               $    601,670.75


                                                          Days Past Due
                     Current           1-30           31-60           61-90              >91             Total
                 $    497,993.11 $     103,496.89 $       180.75 $            -     $           -   $     601,670.75
                     82.77%           17.20%          0.03%             0%               0%              100%
  Case 18-09108-RLM-11                  Doc 271       Filed 02/18/19              EOD 02/18/19 22:26:08                 Pg 10 of 12


In re: USA Gymnastics                                                                                                    Case No. 18-09108
                                                                                                        Reporting Period 01/01/19 - 01/31/19

                                                          MOR-4a
                                            LISTING OF AGED ACCOUNTS PAYABLE

 Document        Days                   Voucher
   Date       Outstanding   Vendor ID   Number                         Name                              Description              Amount
  1/23/2019         8         12339      59375    Aflac                                        AFLAC - 1/25 P/R                      $200.28
  1/23/2019         8         15503      59377    Alfers, Jaye Alison                          INVOICE 3                           $1,443.20
  1/15/2019        16         15104      59382    AON Risk Insurance Serv West Inc             2900000094765                      $25,456.28
  1/15/2019        16         15104      59383    AON Risk Insurance Serv West Inc             2900000094763                         $376.28
  1/15/2019        16         15104      59385    AON Risk Insurance Serv West Inc             2900000094764                      $47,200.00
  1/15/2019        16         15104      59386    AON Risk Insurance Serv West Inc             2900000094766                      $46,413.93
  1/2/2019         29         8597       59309    ARAMARK Refreshment Services                 7088210                               $244.91
 12/31/2018        31         12686      59409    AthlectiCo LLC                               816957-A                               $50.00
 12/17/2018        45         15050      59503    Barnes & Thornburg LLP                       2178465                            $45,571.90
 12/17/2018        45         9339       59502    Crowe LLP                                    711-2212033                         $8,060.00
  1/28/2019         3         10831      59517    Greenshades Software                         150672                                $750.00
  1/27/2019         4         10831      59518    Greenshades Software                         150022                                $162.05
  1/21/2019        10         15041      59534    Hilder & Associates PC                       13459 DEC 5-31                     $24,482.06
  12/1/2018        61         15533      59344    McDiarmid, Robert **DNS**                    JCI 12/1 HONOR/PD                      $40.00
  1/10/2019        21         7483       59525    NBC Universal Media LLC                      1800000777L0A3                    $340,000.00
  12/1/2018        61         15012      59384    NCSI - SportsEngine                          655962                                $140.75
  1/1/2019         30         15012      59388    NCSI - SportsEngine                          665527                                 $85.00
 12/26/2018        36         9482       59417    North Shore Rhythmic Gymnastics Center       INV 15-A                            $2,000.00
 12/26/2018        36         9482       59418    North Shore Rhythmic Gymnastics Center       INV 15-B                              $129.04
 12/31/2018        31          255       59506    Savenkova, Elena                             RHY DEC 18-20 HONOR                   $750.00
 12/31/2018        31          255       59507    Savenkova, Elena                             RHY DEC 18-20 EXPENS                  $130.84
 12/31/2018        31          255       59508    Savenkova, Elena                             DEC CONT CELL REIMB                    $63.01
  1/20/2019        11          255       59550    Savenkova, Elena                             JAN-19 NT CAMP HONOR                  $500.00
  1/20/2019        11          255       59551    Savenkova, Elena                             JAN-19 NT CAMP EXPEN                  $233.16
  1/31/2019         0         15624      59568    Show Pro LLC                                 19006                               $6,900.00
 12/31/2018        31          237       59420    Sport Graphics, Inc.                         739097-A DEC 1-4                      $139.10
  1/31/2019         0          237       59552    Sport Graphics, Inc.                         739931 JAN PODIUM                   $1,078.00
 12/15/2018        47         15391      59516    SSI, Inc                                     325946                             $46,603.00
  1/23/2019         8         10537      59389    Strom, William R                             3592 - 2018 AMER CLA                $1,500.00
  1/21/2019        10         4739       59379    Trampoline and Tumbling Express              SHOSTAK 9/1-12/4 TRA                  $838.92
  1/3/2019         28         13031      59404    Wilke Fleury Hoffelt Birney Gould LLP        151640-A                              $129.04
                                                                                           Total Post-Petition Accounts Payable $601,670.75
  Case 18-09108-RLM-11               Doc 271        Filed 02/18/19         EOD 02/18/19 22:26:08               Pg 11 of 12


In re: USA Gymnastics                                                                                         Case No. 18-09108
                                                                                             Reporting Period 01/01/19 - 01/31/19

                                                 MOR-5
                              ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Opening Balance:                                                                                          $           36,094.26
             PLUS: Current Month New Billings                                                             $          565,239.55
             MINUS: Collections During the Month                                                          $           (9,457.91)
             PLUS/MINUS: Adjustments or Writeoffs                                                         $                 -
Ending Month Balance:                                                                                     $          591,875.90


                                       Post Petition Accounts Receivable Aging
                 0-30 Days       31-60 Days           61-90 Days          >91 Days           Total
               $    558,861.26 $     12,536.00 $               36.17 $       20,442.47   $   591,875.90
                   94.4%            2.1%                 0.0%               3.5%             100%
       Case 18-09108-RLM-11          Doc 271     Filed 02/18/19     EOD 02/18/19 22:26:08          Pg 12 of 12



In re: USA Gymnastics                                                                              Case No. 18-09108
                                                                                 Reporting Period: 01/01/19 - 01/31/19

                                                  MOR-6
                                           DEBTOR QUESTIONNAIRE

Must be completed each month                                                                 Yes             No

 1 Have any assets been sold or transferred outside the normal course of business this                        X
   reporting period? If yes, provide an explanation below.
 2 Have any funds been disbursed from any accounts other than a debtor in possession                          X
   account this reporting period? If yes, provide an explanation below.
 3 Have all postpetition tax returns been timely filed? If no, provide an explanation         X
   below.
 4 Are workers compensation, general liability and other necessary insurance                  X
   coverages in effect? If no, provide an explanation below.
 5 Has any bank account been opened during the reporting period? If yes, provide                              X
   documentation identifying the opened account(s).
